DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Priority
This application is a continuation of U.S. Patent Application No. 12/162,168, filed on January 17, 2011, which is a National Stage Application of PCT/GB2007/000680, filed on February 27, 2007, which claims priority to Great Britain Application No. 0604018.2, filed on February 28, 2006.

Claim Status
Claims 33, 37-41 and 43-44 are pending and are examined. Claims 1-32, 34-36 and 42 are cancelled. Independent Claim 33 has been amended. Accordingly, Claims 33, 37-41 and 43-44 are under examination.

Applicant’s Invention
Applicant’s invention is directed to a method for treating an oral disease caused by oral bacteria in a non-human animal such as a cat or dog.  Although delmopinol is a morpholino compound already recognized for inhibiting or removing plaque, the present invention is based on the alleged surprising finding that delmopinol is effective in maintaining the oral health of animals, in particular companion animals.  

Withdrawn Claim Rejections 

Claims 33, 37-39, 41 and 43-44 were  rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Huatan (EP 1136067). However, the amendment overcame the rejection. Therefore, this rejection is withdrawn.
Claim 33, 37-41 and 43-44 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romanowski et al. (US 2005/0158252 – IDS 4/10/2019) in view of Huatan (EP 1136067 – IDS 4/10/2019). However, the amendment overcame the rejection. Therefore, this rejection is withdrawn.

Double Patenting
Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


A.	Claims 33, 38, 39, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,206,928. Although the claims at issue are not identical, they are not patentably distinct from each other because both the reference claims are drawn to a composition coated onto an animal chew containing delmopinol for treating halitosis and gingivitis in cats and dogs. The composition also contains an excipient and an antiinflammatory agent. The reference claims are drawn to a composition and not drawn to a method as claimed currently. However, the reference claims states that the composition is useful for treating halitosis. Thus, one of ordinary skill in the art understand the composition may be used in a method for treating halitosis.

Response to arguments 
Applicant argues that the amendment overcomes the ODP rejections. The Examiner disagrees for reasons provided above.


B.	Claims 33, 37-41 and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,206,928 in view of Romanowski et al. (US 2005/0158252 – IDS 4/10/2019). 

Claim 37 requires further presence of an antimicrobial. Claim 40 requires the chew to comprise an animal hide. Claim 41 requires further presence of a flavoring. 

The reference claims do not expressly teach an antimicrobial, a flavoring or an animal hide.

Romanowski teaches compositions and methods for oral hygiene and for treating and preventing oral disease including halitosis in animals including dogs and cats.  See abstract; 0129-0140, 0159 (TABLE 12); Claims 11, 16, 18. The composition counteract causes of oral hygiene problems, in-part, by destroying bacteria that form from sticky plaque on teeth. The compositions xylitol and other antibacterial agents. See 0050, 0071, 0072. The composition may be incorporated into raw hide (see 0062) and may contain an attractive flavor-enhancing component suitable for the animal (see 0020). Thus, one of ordinary skill in the art would have found it obvious to incorporate an antibacterial agent and a flavoring agent into the composition because the antibacterial agent would destroy the bacteria in the oral cavity that contributes to poor oral hygiene and the flavoring agent would be attractive to cause the animal to chew a suitable product that contains the agent such as a raw hide. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Response to arguments 
Applicant argues that the amendment overcomes the ODP rejections. The Examiner disagrees for reasons provided above.

Correspondence
No Claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS  SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629